                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 FIRST SOUTHWESTERN FINANCIAL
 SERVICES, LLC,

                Plaintiff,                                  CIVIL ACTION NO.: 4:12-cv-260

        v.

 DENNIS WATERS CONSTRUCTION, LLC;
 and DENNIS A. WATERS,

                Defendants.



                                            ORDER

       In the Court’s prior Order dated April 23, 2019, this matter was set down for a Show Cause

Hearing on June 4, 2019. (Doc. 26.) The Court hereby CONTINUES said hearing to Monday,

July 15, 2019, at 2:00 PM, in the United States District Courthouse, First Floor Courtroom, 125

Bull Street, Savannah, Georgia. As previously directed, the Court ORDERS Defendant Dennis

A. Waters to appear at the hearing and to show cause, if there be any, why the Court should not

issue an order charging his interest in each of the limited liability companies listed in Plaintiff’s

Motion for Charge Order, (doc. 23), with payment of the outstanding judgment in this case and

also why the Court should not enter an order enjoining him from selling, conveying, gifting,

encumbering or otherwise transferring his interests in those limited liability companies to any

third-parties in order to thwart payment of the judgment

       Additionally, the Court DIRECTS the United States Marshal to personally serve

Defendant Dennis A. Waters with a copy of Plaintiff’s Motion, (doc. 23), a copy of this Order, and

a copy of the Court’s prior April 23, 2019 Order, (doc. 26), wherever he may be found, including
his believed home address: 181 Shelley Drive, Allenhurst, Georgia 31301. The Court further

DIRECTS the Clerk of Court to serve a copy of this Order and the Court’s prior April 23, 2019

Order upon Dennis A. Waters, via certified mail to the following addresses: 181 Shelley Drive,

Allenhurst, Georgia 31301; P.O. Box 727, Allenhurst, Georgia 31301; and 565 Dunlevie Road,

Allenhurst, Georgia 31301.

       SO ORDERED, this 31st day of May, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                              2
